significant index no dollar_figure t department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division set ep ea az re dear hospital state company a this etter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december subject_to the following conditions has been granted collateral acceptable to the pension_benefit_guaranty_corporation pbgc be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling jetter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the hospital provides to the pbgc a copy of any ruling_request it makes under sec_412 a of the code if the service determines that funding waivers granted with respect to pian years beginning before the first plan_year beginning on or after date i date for the plan are carried over as a separate amortization base for post- december balance and the funding standard carryover balance under sec_430 must not be less than the outstanding balance of the amortization base with respect to the waived amount that was established and is being maintained for the funding waiver pertaining to the plan_year ending december plan years then for each of the plan years ending through december the sum of the prefunding 20u921030 plan years the hospital must elect during the plan_year sf it is determined that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date ie date for the plan are not carried over as a separate amortization base for post- containing the effective date of the relavant sections of the final regulations this _is sec_1 a -1 of the proposed_regulations to reduce to zero the funding standard carryover balance that exists in the plan pertaining to the funding waiver for the plan_year ending december starting with the quarterly contribution due on april makes the required quarterly contributions to the plan in a timety fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution in accordance with ppa _ the hospital the hospital makes contributions to the plan in amounts sufficient to a meet the minimum_funding requirements for the plan for the plan years ending december respectively without applying for a waiver of the minimum_funding_standard and b satisfy conditions and and by september through through ' the hospital provides proof of payment of all contributions described above to the service and to the pbgc using the fax numbers or addresses below information must be provided to both of the service and to of the pbgc or other individuals designated by the respective agencies using the addresses or fax numbers below you agreed to these conditions in a letter dated date if any one of these conditions is not satisfied the waiver will be retroactively nul and void the conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the hospital has been experiencing financial difficulties which have accelerated during and into the first part of during the period from tha hospital incurred operating tosses in the hospital incurred operating losses excluding one time items of approximately dollar_figure time items of dollar_figure losses coupled with the financial impact associated with the dissolution of its merger with company a has strained the cash_flow of the hospital respectively the combination of operating excluding one and dollar_figure and and the hospital was affiliated with company a a national heaith between care organization the affiliation was entered into under the expectation of showing financial savings when those savings did not materialize the merger was disbanded and the hospital was disassociated with company a as of january of the disassociation the hospital paid off dabt of approximately dollar_figure required to transfer dollar_figure to company a and was asa result other factors contributing to the economic hardship and losses being experienced by the hospital include reduced in-patient admissions resulting from increased competition and changes in technology furthermore the change in the economic base of the surrounding hospital and the general increase in the state’s uninsured individuals has increased the hospital's percentage of uninsured patients by for the period through during this period this has resulted in a net revenue loss of approximately dollar_figure initially the hospital has taken the hospital has taken steps to retum to profitability beds out of service which results ina dollar_figure savings itis also exploring the sale of property that is not utilized or is no longer strategically important to the functioning of the hospital in addition the hospital is engaging in discussions regarding the sale of a unit which will result in savings and in dollars received also the hospital is actively seeking additional compensation from the state through a grant request and there is the possibility that the state and or federal govemments will increase their funcing of and or reimbursements to the hospital further because of the closing of a nearby hospital they have received approximately of that neighboring hospital's patients which resulted in a increase in revenue that substantially affects the hospital's financial viability finally the hospital has become a critical facility and its critical nature has grown while the hospital has suffered a substantial business hardship it has shown that it is committed to funding the plan by making contributions to the plan for the plan_year for which the funding waiver was requested however since the prospects for the hospital’s financial recovery are uncertain and the plan is only funded as of january plan for the plan_year ending december above the waiver of the minimum_funding_standard has been granted to the subject_to the conditions stated your attention is called to sec_412 of the code and sec_304 b of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement pian covering employees covered by this pian maintained by the hospital to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing pian or any other retirement_plan by the hospital covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the cade and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we suggest that you furnish copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager to the manager and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact at sincerely yours cdr e- andrew e zuckerman director ep rulings agreements
